.,
     AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                            FILED
                                            UNITED STATES DISTRICT COUR I                                             FEB 2 1 2020
                                                                                                                Ci.Eiil\ ...,.$. DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA                          sour.~       OlS"."HICT OF CALIF(H!NIA
                                                                                                           BY          ·                  DEPUTY
                    UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                                                          (For Revocation of Probation or Supervised Release)
                                       V.                                 (For Offenses Committed On or After November I, 1987)

                             DAVID SOLORIO                                   Case Number:        I 6CR0799-DMS

                                                                          Stephen Lemish CJA
                                                                          Defendant's Attorney
     REGISTRATION NO.                  55670298
     •-
     THE DEFENDANT:
     r:gj   admitted guilt to violation of allegation(s) No.     1 and2

     D      was found guilty in violation ofallegation(s) No.
                                                                -------------- after denial of guilty.
     Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

     Allegation Number                   Nature of Violation

                                         Unlawful use of a controlled substance
                     2                   Failure to Test




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
     material change in the defendant's economic circumstances.

                                                                          February 21 2020
                                                                          Date oflmpo · ·on of Sentence



                                                                          HON. Dan           . aoraw
                                                                          UNITED STATES DISTRICT JUDGE
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                DAVID SOLORIO                                                            Judgment - Page 2 of 2
CASE NUMBER:              16CR0799-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 NINE (9) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
                                                          on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •   at _ _ _ _ _ _ _ _ _ A.M.

       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       16CR0799-DMS
